SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-24751 SALISBURY BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1514263 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 5 Bissell Street, Lakeville, CT (Address of principal executive offices) (Zip code) (860) 435-9801 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer, accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares of Common Stock outstanding as of August 1, 2011, is 1,688,731. EXPLANATORY NOTE This Form 10-Q/A amends the Quarterly Report on Form 10-Q of Salisbury Bancorp, Inc. ("Salisbury") for the quarter ended June 30, 2011 ("Form 10-Q"), as filed with the SEC on August 15, 2011, for the sole purpose of furnishing the Interactive Data Files as Exhibit 101. Exhibit 101 provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Item 6. EXHIBITS Rule 13a-14(a)/15d-14(a) Certification.* Rule 13a-14(a)/15d-14(a) Certification.* 32 Section 1350 Certifications* 101.INS XBRL Instance Document ** 101.SCH XBRL Taxonomy Extension Schema ** 101.CAL XBRL Taxonomy Extension Calculation Linkbase ** 101.DEF XBRL Taxonomy Extension Definition Linkbase ** 101.LAB XBRL Taxonomy Extension Label Linkbase ** 101.PRE XBRL Taxonomy Extension Presentation Linkbase ** * Previously filed ** Furnished, not filed, herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SALISBURY BANCORP, INC. September 2, 2011 by/s/ Richard J. Cantele, Jr. Richard J. Cantele, Jr., Chief Executive Officer September 2, 2011 by/s/ B. Ian McMahon B. Ian McMahon, Chief Financial Officer
